
	
		III
		111th CONGRESS
		2d Session
		S. RES. 578
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 30, 2010
			Mr. Brown of Ohio (for
			 himself, Mr. Lugar,
			 Mrs. Lincoln, Mr. Chambliss, Mr.
			 Grassley, Mrs. Gillibrand,
			 Mr. Bennet, Mr.
			 Cochran, Mr. Baucus, and
			 Mr. Casey) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating June 2010 as “Summer Food
		  Service Program Awareness Month”.
	
	
		Whereas
			 the Summer Food Service Program provides healthy, nutritious meals to an
			 average 2,900,000 children each weekday during the summer;
		Whereas
			 there are 34,700 feeding sites in low-income neighborhoods located at churches,
			 schools, parks, recreation centers, and summer camps in all 50 States;
		Whereas
			 thousands volunteer at summer feeding sites;
		Whereas
			 summer feeding programs play an important role in providing safe places for
			 children and teenagers to engage in physical activity and provide educational
			 opportunities to spur learning during the summer months;
		Whereas
			 data from the Department of Agriculture has shown rates of hunger and food
			 insecurity among school-age children increase during the summer months;
		Whereas
			 of the 19,500,000 children receiving free or reduced priced meals through the
			 National School Lunch Program, only 1 in 9 receive meals at a summer feeding
			 site on an average day;
		Whereas
			 there are only 34 summer food sites for every 100 school lunch programs;
			 and
		Whereas
			 many low-income, food insecure children in rural areas lack access to summer
			 feeding locations: Now, therefore, be it
		
	
		That the Senate—
			(1)designates June 2010 as Summer Food
			 Service Program Awareness Month;
			(2)encourages schools, nonprofit institutions,
			 churches, parks, recreation centers, and summer camps to sponsor summer feeding
			 sites in their communities; and
			(3)encourages schools, local businesses,
			 nonprofit institutions, churches, cities, and State governments to raise
			 awareness of the availability of summer feeding sites and support efforts to
			 increase participation of children who might otherwise go without meals if not
			 for the Summer Food Service Program.
			
